DIXON, Chief Judge.
A will contest from the Circuit Court of Jackson County in a jury-waived case. Plaintiffs’ opponents of the will alleged that the decedent was without sufficient testamentary capacity and was subjected to undue influence by the defendant proponent of the will. The evidence was fully developed, and it is sharply conflicting. Plaintiffs claim on this appeal only that “the evidence clearly showed decedent to be of unsound mind” and that “the evidence clearly showed the will was made as a result of undue influence exerted by the defendant.”
Based on the conflicting evidence, the trial court made express findings in favor of the validity of the will. We have examined the transcript, and upon a de novo review with appropriate deference to the findings of the trial court where the credibility of witnesses is involved, we conclude his findings are supported by the evidence and are not clearly erroneous. Rule 73.-01(d), V.A.M.R. An opinion in this case would have no precedential value, and we affirm the judgment of the trial court. Rule 84.16(b).
SHANGLER and PRITCHARD, JJ., concur.
LAURENCE SMITH, Special Judge, not participating.